PER CURIAM.
Casey Holmes appeals an order denying his motion for postconviction relief. We affirm the court’s denial of the motion on *920claim 2. However, we reverse the denial on the remaining claims raised by defendant and remand for further proceedings. The state correctly concedes that these claims are facially sufficient and that the court did not attach portions of the record conclusively refuting the claims. On remand, the court may summarily deny these claims if they are conclusively refuted by the record, and attach those portions of the record to its order, or grant defendant an evidentiary hearing. Peede v. State, 748 So.2d 253 (Fla.1999); Padilla v. State, 861 So.2d 1278 (Fla. 3d DCA 2003); Lasprilla v. State, 857 So.2d 1011 (Fla. 3d DCA 2003).
Reversed and remanded.